Case 17-11213 Doc 779 Filed 11/12/19 Entered 11/12/19 12:41:05 Main Document Page 1 of 2

signed \OVember 12,009

WI. wy
OHN W. KOLWE
UNITED’STATES BANKRUPTCY JUDGE

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

IN RE:
FIRST NBC BANK HOLDING COMPANY CASE NO. 17-11213
SECTION A
DEBTOR CHAPTER 11

ORDER CONTINUING CONFIRMATION HEARING
Considering the Joint Ex Parte Motion to Continue Hearing on Confirmation of Joint Plan
of Reorganization (“Motion to Continue”) [P-778] filed by First NBC Bank Holding Company
and the Official Committee of Unsecured Creditors, lack of objection by the Department of
Treasury; and, good cause being shown,
IT IS ORDERED that the Motion to Continue is granted and that the hearing on
confirmation of the Second Amended Joint Chapter 11 Plan of Reorganization for First NBC Bank

Holding Company [P-621] is hereby continued from November 13, 2019 at 1:30 p.m. until

Necemper \1 2020 at I/.@a.m.;
Case 17-11213 Doc 779 Filed 11/12/19 Entered 11/12/19 12:41:05 Main Document Page 2 of 2

IT IS FURTHER ORDERED that counsel shall serve this order on the required parties who
will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a
certificate of service to that effect within three (3) days.

HHH

Respectfully Submitted;

WILLIAM E. STEFFES (#12426)
BARBARA B. PARSONS (#28714)
THE STEFFES FIRM, L.L.C.
13702 Coursey Boulevard, Bldg. 3
Baton Rouge, Louisiana 70817
Telephone: (225) 751-1751
Facsimile: (225) 751-1998

Email: bparsons@steffeslaw.com

Counsel for Debtor

Jeffrey D. Sternklar (MA BBO No. 549561)
Jeffrey D. Sternklar LLC

225 Franklin Street, 26th Floor

Boston, MA 02110

Telephone: (617) 396-4515

Fax: (617) 507-6530

Email: Jeffrey@sternklarlaw.com

STEWART ROBBINS & BROWN, LLC
301 Main St., Ste. 1640

Baton Rouge, Louisiana 70801

Telephone: 225.231.9998

Email: dstewart@stewartrabbins.com

P, DOUGLAS STEWART, JR. #24661
BRANDON A. BROWN #25592

Counsel to the Official Committee of Unsecured Creditors
of First NBC Bank Holding Company
